


EXHIBIT 10.5

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of February 12, 2007 (the “Agreement Date”), by and between Ascendia Brands,
Inc., a Delaware corporation (the “Company”), and Joseph A. Falsetti (the
“Executive”).

WITNESSETH:

WHEREAS, the Executive is currently employed by the Company as its Chairman,
President and Chief Executive Officer; and

WHEREAS, the Company and the Executive desire to transition the Executive to the
position of Executive Chairman, upon the terms and subject to the conditions
hereinafter set forth, simultaneous with the commencement of employment of
Steven R. Scheyer as the Company’s new President and Chief Executive Officer;

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree as follows:

1. Employment Term. The Company hereby agrees to employ the Executive as its
Executive Chairman, and the Executive hereby agrees to be employed by the
Company as its Executive Chairman, for the period (the “Term of Employment”)
commencing upon commencement of Steven R. Scheyer’s employment as President and
Chief Executive Officer of the Company (the “Commencement Date”), which will be
the first business day that is at least thirty days after the Agreement Date or
such earlier date after February 28, 2007 as Steven R. Scheyer and the Company
may agree, and continuing until March 1, 2010, unless the Term of Employment is
terminated sooner pursuant to Section 5 below. The period during the Term of
Employment beginning on the Commencement Date and continuing until March 1, 2008
is referred to as the “First Year.” The period during the Term of Employment
beginning March 1, 2008 and continuing until March 1, 2009 is referred to as the
“Second Year.” The period

 

1

--------------------------------------------------------------------------------




during the Term of Employment beginning March 1, 2009 and continuing until March
1, 2010 is referred to as the “Third Year.” The First Year, Second Year, and
Third Year are each sometimes referred to individually as a “Year.” Until the
Commencement Date, the Executive shall continue in employment with the Company
as its Chairman, President and Chief Executive Officer under the terms of that
certain Employment Agreement dated as of May 20, 2005 between the Company and
the Executive (the “Prior Employment Agreement”). On the Commencement Date, the
Prior Employment Agreement shall be superseded in its entirety by this
Agreement.

2. Duties and Extent of Services.

(a) During the Term of Employment, the Executive shall serve as the Executive
Chairman of the Company and shall render such executive, managerial,
administrative and other services as are customarily associated with and
incident to such position, and as the Company may, from time to time, reasonably
require consistent with such position. The Executive shall report to the Board
of Directors of the Company (the “Board”).

(b) The Company shall (i) nominate the Executive for re-election to the Board
throughout the Term of Employment on each occasion during the Term of Employment
when his term as a director is scheduled to expire, (ii) in all proxy and other
materials recommend that shareholders vote in favor of Executive’s election as a
director, (iii) not directly or indirectly oppose or withdraw support from
Executive, and (iv) solicit proxies from shareholders authorizing the named
proxy holders to vote in favor of Executive’s candidacy. The Executive shall
also hold such other positions and executive offices of the Company and/or of
any of the Company’s subsidiaries or affiliates as may from time to time be
authorized by the Board, provided that each such position shall be commensurate
with the Executive’s position as Executive Chairman. The Executive shall not be
entitled to any compensation other than the compensation provided for herein for
serving during the Term of Employment in any other office or position of the
Company or any of its subsidiaries or affiliates, unless the Board specifically
approves such additional compensation.

 

2

--------------------------------------------------------------------------------




(c) The Executive shall be a full-time employee of the Company and shall devote
his full business time and efforts to the duties required of him in the
positions described in this Section 2, and in such other positions or offices of
the Company or its subsidiaries or affiliates as may be required of him
hereunder consistent with such positions. Notwithstanding the foregoing
provisions of this Section 2(c), the Executive may serve as a non-management
director of one or more business or not-for-profit organizations; provided,
however, that the Executive may not serve in such capacity with respect to more
than two (2) organizations at any one time without the prior written approval of
the Board.

3. Compensation.

(a) Salary. For his services hereunder, the Company shall pay the Executive a
base salary of Five Hundred Thousand Dollars ($500,000) per annum, subject to
review annually at the end of each Year for such increases as the compensation
committee of the Board (the “Compensation Committee”), in its sole discretion,
may determine (such amount, as so increased in the Compensation Committee’s
discretion, the “Base Salary”). Base Salary shall be paid in accordance with the
regular payroll policies of the Company in effect from time to time.

(b) Incentive Bonus Compensation. For each full Year included in the Term of
Employment, the Executive shall be eligible to earn an annual bonus (each, an
“Annual Bonus”). The amount of each Annual Bonus shall be determined by the
Compensation Committee based on achievement of the annual EBITDA targets (the
“EBITDA Targets”) set forth in Schedule 1 hereto; provided that within sixty
days following the end of the second fiscal quarter of the First Year, the
Compensation Committee will review the EBITDA Targets in consultation with the
Executive and will make any adjustments to the EBITDA Targets that the
Compensation Committee and the Executive agree are reasonable and appropriate.
For each Year (i) if the Company achieves 100% of its EBITDA Target for such
Year, the Annual Bonus shall be equal to 100% of his Base Salary for such Year,
(ii) if the Company achieves less than 100% of its EBITDA Target for such Year,
the Annual Bonus shall be ratably reduced in an amount equal to 5% of Base
Salary for the applicable Year for each 1% below 100% of Target EBITDA

 

3

--------------------------------------------------------------------------------




(with no Annual Bonus if EBITDA is not greater than 80% of Target EBITDA) and
(iii) if the Company achieves more than 100% of its EBITDA Target for such Year,
the Annual Bonus shall be ratably increased in an amount equal to 1% of Base
Salary for the applicable Year for each 1% above 100% of Target EBITDA, up to a
maximum Annual Bonus equal to 150% of Base Salary for such Year. Each Annual
Bonus shall be deemed to vest and accrue at the end of the last day of the Year
for which it is earned. Each Annual Bonus shall be paid as soon as practicable
following the end of the Year for which it is earned, subject to the
certification by the Compensation Committee of achievement of the applicable
performance goals described in this Section 3(b) above and the amount of such
Annual Bonus, but in no event later than May 14 of the calendar year in which
such Annual Bonus became vested and accrued. Notwithstanding the foregoing, the
Annual Bonus for the First Year will be equal to 100% of Base Salary and will be
paid on or before the last day of the First Year.

In addition, the Compensation Committee, in its discretion and without
obligation, may declare and pay the Executive a bonus for any Year based upon
individual or Company performance or other considerations it deems appropriate,
whether or not the performance goals described in Section 3(b) above are met or
exceeded.

(c) Value Creation Bonus. Within five days following the Agreement Date, the
Company will pay the Executive, as a bonus for his contributions prior to the
Agreement Date and creation of Company value, a cash bonus in the amount of
$750,000.

(d) Stock Options. On October 31, 2007, the Company will grant the Executive an
option (the “Option”) to purchase a number of shares of the Company’s common
stock (the “Option Shares”) equal to 2% of the Company’s outstanding stock as of
the Commencement Date (determined on an as-converted, fully-diluted basis). The
per share exercise price of the Option will be the fair market value of a Share
on the date of grant of the Option as determined by the Compensation Committee
in accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and Department of Treasury regulations and other interpretive
guidance issued thereunder. The Option will be granted

 

4

--------------------------------------------------------------------------------




under the Ascendia Brands 2007 Stock Incentive Plan and will be evidenced by a
written stock option agreement (the “Option Agreement”) containing the terms set
forth in Exhibit A hereto and other reasonable and customary stock option
agreement terms not inconsistent with those set forth in Exhibit A. The number
of shares subject to the Option shall be equitably adjusted in the event of any
change in the number of shares of the company’s common stock outstanding by
reason of any stock dividend or split, reverse stock split, recapitalization,
merger, consolidation, combination or exchange of shares or similar corporate
change occurring after the Commencement Date.

4. Benefits.

(a) Standard Benefits. During the Term of Employment, the Executive shall be
entitled to (i) participate in any and all benefit programs and arrangements now
in effect and hereafter adopted and made generally available by the Company to
its senior officers, including but not limited to, pension plans, contributory
and non-contributory Company welfare and benefit plans, disability plans, and
medical, death benefit and life insurance plans, which benefit programs and
arrangements shall in any event provide the Executive with (x) full medical,
dental and vision insurance coverage for the Executive and his spouse and
dependent children, (y) life insurance coverage in an amount equal to at least
$2,000,000, and (z) long-term disability insurance in amounts equal to 70% of
Base Salary and, if reasonably available, based on the Executive’s “own
occupation;” (ii) six weeks paid vacation during each Year in accordance with
the policies and procedures of the Company as in effect from time to time for
its senior officers; and (iii) one “executive” medical examination each Year at
the Mayo Clinic.

Upon the termination of the Executive’s employment with the Company for any
reason other than (i) Cause or (ii) the Executive’s voluntary resignation other
than for Good Reason prior to the third anniversary of the Commencement Date,
and in addition to any other compensation or benefits the Executive may be
entitled to receive upon termination of employment, the Executive, for as long
as he shall live, shall be entitled to (x) Company provided medical, dental, and
vision insurance coverage, for the Executive and for his spouse and dependent
children (“Health Insurance Benefits”) at levels and on

 

5

--------------------------------------------------------------------------------




terms no less favorable to the Executive than those provided during the Term of
Employment or (y) reimbursement for the cost to the Executive of obtaining
comparable Health Insurance Benefits. The Company’s obligation to provide Health
Insurance Benefits (or reimbursement in lieu of Health Insurance Benefits)
pursuant to the preceding sentence shall be suspended during any period that the
Executive is eligible for comparable Health Insurance Benefits in connection
with subsequent employment.

(b) Expenses. The Company agrees to pay or reimburse the Executive for all
reasonable travel and business expenses incurred by him in the performance of
his duties hereunder in accordance with the Company’s business expense
reimbursement policies as in effect from time to time.

(c) Certain Legal Fees. The Company will reimburse the Executive for the
reasonable attorneys’ fees incurred by him in connection with the negotiation
and preparation of this Agreement.

(d) Perquisites. Without limiting the foregoing provisions of this Section 4,
during the Term of Employment, the Company shall provide the Executive with the
following perquisites: (i) use of an automobile selected by the Executive,
including payment or reimbursement of all associated registration, insurance,
fuel and maintenance costs; (ii) use of a furnished Company provided residence
or condominium in the borough of Manhattan near the Company’s lower Manhattan
office; and (iii) reimbursement for his personal tax preparation expenses that
are incurred during the Term of Employment and that are incurred for the initial
filing of his personal tax return for the calendar year in which the Term of
Employment ends provided that the Executive has not accepted subsequent
employment in a senior management or comparable position prior to such initial
filing.

5. Termination.

(a) Death or Disability. The Term of Employment shall automatically terminate
upon the death of the Executive or termination by the Company for Disability
(defined below). In the event that the Term of Employment terminates due to the
Executive’s death or is terminated by the Company for Disability, the Executive
(or in the event of his death, his beneficiary or legal representative) shall be

 

6

--------------------------------------------------------------------------------




entitled to any and all compensation and benefits accrued through the Employment
Termination Date, and, in the case of termination by the Company for Disability,
Health Insurance Benefits as described in Section 4(a) above. The Executive’s
rights with respect to the Option shall be as provided in the Option Agreement
and his rights and benefits under any other applicable Company plans or programs
shall be as determined under such plans or programs. For purposes of this
Section 5, “Disability” means any disability as defined under the Company’s
applicable disability insurance policy; provided that such disability has
continued for a period of six (6) consecutive months. Any termination of the
Executive’s employment by the Company for Disability shall be communicated by
written notice of termination specifying the reason for termination (“Disability
Termination Notice”) and the Employment Termination Date shall be the date of
the Executive’s receipt of the Disability Termination Notice or such later date
as may be specified in the Disability Termination Notice. In the event of the
Executive’s death during the Term of Employment, the Employment Termination Date
shall be the date of death.

(b) Termination Without Cause. The Company may terminate the Term of Employment
without “Cause” (defined below) for any or no reason at any time by written
notice to the Executive, in which case the Employment Termination Date shall be
the date of such notice or such other later date as may be specified by the
Company. If the Company terminates the Term of Employment without Cause and the
Executive executes and delivers to the Company and does not revoke, a Release
Agreement in the form attached hereto as Exhibit B, the Executive shall be
entitled to (i) all compensation and benefits accrued to the Employment
Termination Date, including, without limitation, any earned but unpaid Annual
Bonus for the Year prior to the Year in which termination occurs; (ii) a lump
sum payment equal to six (6) months of Base Salary at the rate in effect on the
Employment Termination Date, payable within thirty (30) days after the
Employment Termination Date; (iii) provided that an anniversary of the
Commencement Date occurs during the period beginning on the day after the
Employment Termination Date and ending on the date that is six (6) months after
the Employment Termination Date, an amount equal to the Executive’s Annual Bonus
for the last Year ending prior to the Employment Termination

 

7

--------------------------------------------------------------------------------




Date (or, if the Employment Termination Date occurs prior to the end of the
first Year, the target amount of the Annual Bonus), such amount, if any, to be
paid on the date that is six months and one day following the Employment
Termination Date; (iv) for a period of eighteen (18) months beginning on the
date that is six months and one day following the Employment Termination Date
(the “Continuation Period”), payment of (x) Base Salary at the rate in effect on
the Employment Termination Date in accordance with the Company’s then applicable
payroll practices plus (y) on each anniversary of the Commencement Date during
the Continuation Period an amount equal to the Executive’s Annual Bonus for the
last Year ending prior to the Employment Termination Date (or, if the Employment
Termination Date occurs prior to the end of the first Year, the target amount of
the Annual Bonus); and (v) Health Insurance Benefits as described in section
4(a) above. The Executive’s rights with respect to the Option shall be as
provided in the Option Agreement and his rights and benefits under any other
applicable Company plans or programs shall be as determined under such plans or
programs. Notwithstanding anything herein to the contrary, if the Company in
good faith reasonably determines that the Executive is or may be considered a
“specified employee” as defined in Section 409A of the Code and the deferral of
the commencement of any payments or benefits otherwise payable hereunder is
necessary in order to avoid the imposition of tax, interest or other liability
under Section 409A of the Code (“409A Liability”), then the Company shall
provide written notice thereof to the Executive and will use its best efforts to
defer the commencement of the payment or provision of any such payments or
benefits that would otherwise be paid or provided by the Company until the date
that is six (6) months and one day following Executive’s termination of
employment with the Company.

(c) Cause. The Company may terminate the Term of Employment for Cause by written
notice to the Executive at any time when Cause exists, in which case the
Employment Termination Date shall be the date of such notice or such later date
as may be specified by the Company. If the Term of Employment is terminated for
Cause the Company shall have no further obligations hereunder, except to pay the
Executive all compensation and benefits accrued to the Employment Termination
Date. The

 

8

--------------------------------------------------------------------------------




Executive’s right to participate in any of the Company’s retirement, insurance
and other benefit plans and programs shall be as determined under such plans and
programs. For purposes of this Agreement, “Cause” means the Executive’s (i)
conviction of or plea of nolo contendere to any felony, (ii) gross negligence,
or (iii) willful misconduct that is materially injurious to the Company or is
repeated after written notice from the Company specifying the misconduct or that
is not corrected within twenty days after written notice from the Company
specifying the misconduct, and Cause shall exist from and after the occurrence
of any such event or conduct.

(d) Termination by Executive. The Executive may at any time terminate the Term
of Employment by his voluntary resignation for any or no reason, upon thirty
(30) days prior written notice to the Company. If the Term of Employment is
terminated by the Executive’s resignation pursuant to this Section 5(d), the
Company shall pay to the Executive any and all benefits and compensation accrued
through the Employment Termination Date and the Executive’s rights and benefits
under any applicable benefit plans or programs shall be as determined under such
plans or programs.

(e) Termination by Executive for Good Reason. Notwithstanding the above, the
Executive may terminate his employment under this Agreement for Good Reason
(defined below) by written notice to the Company, in which case the Employment
Termination Date shall be the date of such notice or such later date as may be
specified by the Executive (but not later than the scheduled expiration of the
Term of Employment). Any termination of the Term of Employment for Good Reason
pursuant to this Section 5(e) shall be deemed to be a termination by the Company
without Cause and shall be controlled by the provisions of Section 5(b) of this
Agreement. For purposes of this Agreement, the term “Good Reason” means (i) any
material breach by the Company of any of its obligations under this Agreement,
(ii) any material reduction in the Executive’s title, duties, authority or
responsibilities without his consent, or (iii) assignment to the Executive
without his consent of duties or responsibilities materially inconsistent with
his positions and duties described in Section 2 of this Agreement; provided that
the Executive may not terminate the Term of Employment for Good Reason unless he
first gives the Company written

 

9

--------------------------------------------------------------------------------




notice specifying the Good Reason and the Company does not cure the Good Reason
within twenty days after the date of such notice.

(f) Effect of Termination. Upon the termination of the Executive’s employment
with the Company for any reason, the Company shall have no further obligations
hereunder, except as otherwise provided herein, and upon such termination, the
Executive shall be deemed to have resigned immediately from all offices and
directorships held by him in the Company or any of its subsidiaries.

 

6. Certain Covenants.

In consideration of the mutual promises contained herein the Executive agrees as
follows:

(a) Confidentiality. The Executive will not at any time, directly or indirectly,
disclose or use for any purpose, except in the good faith performance of the
Executive’s duties to the Company, any Confidential Information (as hereinafter
defined). As used herein, “Confidential Information” means all trade secrets and
all other information of a business, financial, marketing, technical or other
nature pertaining to the Company or any subsidiary, including information of
others that the Company or any subsidiary has agreed to keep confidential;
provided, that Confidential Information shall not include any information that
has entered or enters the public domain (other than through breach of the
Executive’s obligations under this Section 6), or which the Executive is
required to disclose by law or legal process. Upon the Company’s request at any
time and for any reason, the Executive shall immediately deliver to the Company
all materials (including all copies) in the Executive’s possession which contain
Confidential Information.

 

(b) Non-Competition.

During the Restriction Period (defined below):

(i)          the Executive will not directly or indirectly, individually or as a
consultant, employee, officer, director, stockholder, partner, member, or in any
other capacity perform or provide services to, or assist any other person to
provide services to, any person or entity whose business competes with the
business of the Company or any of its subsidiaries anywhere in the United States
or anywhere else in the world where the Company or any subsidiary does business
(a “Competitive

 

10

--------------------------------------------------------------------------------




Business”) if such competition is direct or such services could benefit or
advantage the Competitive Business by use or application of Confidential
Information; and

(ii)         the Executive will not directly or indirectly, individually or as a
consultant to, or employee, officer, director, stockholder, partner or other
owner or participant in any capacity in any business or entity other than the
Company, solicit or endeavor to entice away from the Company or any subsidiary,
or otherwise interfere with the business relationship of the Company or any
subsidiary with any person, business, or entity who is, or was within the one
year period immediately prior to the date of termination of his employment with
the Company an employee of the Company or any subsidiaries, a customer or client
of, supplier to or other party having material business relations with the
Company or any subsidiary. The “Restriction Period” means the period commencing
on the Commencement Date and ending either (x) upon expiration of the
Continuation Period in the case of any termination of the Term of Employment
pursuant to Section 5(b) or 5(e) above, or (y) on the first anniversary of the
date of termination of Executive’s employment with the Company in the case of
any termination of the Executive’s employment with the Company other than
pursuant to Section 5(b) or 5(e) above.

(c)          Remedies. Without limiting the remedies available to the Company,
the Executive acknowledges that a breach of any of the covenants contained in
this Section 6 could result in irreparable injury to the Company for which there
might be no adequate remedy at law, and that, in the event of such a breach or
threat thereof, the Company shall be entitled to obtain a temporary restraining
order and/or a preliminary injunction and a permanent injunction restraining the
Executive from engaging in any activities prohibited by this Section 6 or such
other equitable relief as may be required to enforce specifically any of the
covenants of this Section 6. The foregoing provisions of this Section 6 herein
shall survive the termination of this Agreement and shall continue thereafter in
full force and effect in accordance with the terms of this Section 6 herein for
the periods of time contemplated thereby.

7. Deductions and Withholding. The Executive agrees that the Company or its
subsidiaries or affiliates, as applicable, shall withhold from any and all
compensation paid to and required to be paid to

 

11

--------------------------------------------------------------------------------




the Executive pursuant to this Agreement, all Federal, state, local and/or other
taxes which the Company determines are required to be withheld in accordance
with applicable statutes or regulations from time to time in effect and all
amounts required to be deducted in respect of the Executive’s coverage under
applicable employee benefit plans. For the purposes of this Agreement and
calculations hereunder, all such deductions and withholdings shall be deemed to
have been paid to and received by the Executive.

8. Notices. Any notice or other communication required or permitted to be given
under this Agreement shall be in writing and shall be deemed given (i) when
delivered or refused if sent by hand during regular business hours, (ii) three
(3) business days after being sent by United States Postal Service, registered
or certified mail, postage prepaid, return receipt requested, or (iii) on the
next business day when sent by reputable overnight express mail service that
provides tracing and proof of receipt or refusal of items mailed addressed to
the Company or Executive, as the case may be, at the address or addresses set
forth below or such other addresses as the parties may designate in a notice
given in accordance with this Section.

If to the Company:

Ascendia Brands, Inc.

 

2000 Lenox Drive, Suite 202

 

Lawrenceville, NJ 08648

 

Tel: 609-219-0930

 

Attention: Board of Directors

 

with a copy to:

Bachelder & Dowling, P.A.

 

Twenty-Two Free Street, Suite 201

 

Portland, ME 04101-3900

 

Tel: 207-761-8100

 

Attention: Stephan G. Bachelder

 

If to the Executive:

Joseph A. Falsetti

 

 

with a copy to:

 

9. Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the transactions contemplated herein, and it
supersedes all prior negotiations, discussions, understandings or agreements
between the parties with respect to its subject matter. All

 

12

--------------------------------------------------------------------------------




Exhibits and Schedules attached hereto are a part of this Agreement and are
incorporated herein by reference.

10. Waiver. The excuse or waiver of the performance of any obligation under this
Agreement shall only be effective if evidenced by a written statement signed by
the party so excusing or waiving. No delay in exercising any right or remedy
shall constitute a waiver thereof, and no waiver by the Company or the Executive
of the breach of any covenant of this Agreement shall be construed as a waiver
of any preceding or succeeding breach of the same or any other covenant or
condition of this Agreement.

11. Governing Law: Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey applicable to
contracts made and to be performed therein. Any action to enforce any of the
provisions of this Agreement shall be brought in a court of the State of New
Jersey or in a Federal court located within the State of New Jersey. The parties
consent to the jurisdiction of such courts and to the service of process in any
manner provided by New Jersey law. Each party irrevocably waives any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding brought in such court and any claim that such suit, action
or proceeding brought in such court has been brought in an inconvenient forum
and agrees that service of process in accordance with the foregoing sentences
shall be deemed in every respect effective and valid personal service of process
upon such party.

12. Assignability. The obligations of the Executive hereunder may not be
delegated and, except with respect to the designation of beneficiaries in
connection with any of the benefits payable to the Executive hereunder, the
Executive may not, without the Company’s written consent, assign, transfer,
convey, pledge, encumber, hypothecate or otherwise dispose of this Agreement or
any interest herein. Any such attempted delegation or disposition shall be null
and void and without effect. The Company and the Executive agree that this
Agreement and all of the Company’s rights and obligations hereunder may be
assigned or transferred by the Company to and shall be assumed by and be binding
upon any

 

13

--------------------------------------------------------------------------------




successor to the Company. The term “successor” means, with respect to the
Company or any of its subsidiaries, any corporation or other business entity
which, by merger, consolidation, purchase of the assets or otherwise acquires
all or a material part of the assets of the Company.

13. Severability. Each provision hereof is intended to be severable and the
invalidity or illegality of any portion of this Agreement shall not affect the
validity or legality of the remainder.

14. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

15. Amendment. This Agreement may be amended only by a written instrument
executed by the Company and the Executive.

16. 409A Compliance. The intent of the Executive and the Company is that the
severance and other benefits payable to the Executive under this Agreement not
be deemed “deferred compensation” under, and shall otherwise comply with,
Section 409A of the Code. The Executive and the Company agree to use reasonable
best efforts to amend the terms of this Agreement from time to time as may be
necessary to avoid the imposition of 409A Liability in a manner that does not
materially alter the substantive rights and obligations of the parties
hereunder.

17. No Offset. The payment and other obligations of the Company hereunder shall
not be subject to offset.

18. Headings. All headings herein are inserted for convenience and ease of
reference purposes only and are not to be considered in the construction or
interpretation of this Agreement.

19. Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall for all purposes constitute one (1) agreement
which is binding on all of the parties hereto.

 

14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

ASCENDIA BRANDS, INC.

By: /s/ Andrew W. Sheldrick

Name: Andrew W. Sheldrick

Title: General Counsel and Secretary

 

/s/ Joseph A. Falsetti

Joseph A. Falsetti

 

16

--------------------------------------------------------------------------------




SCHEDULE 1

(Annual EBITDA Targets)

 

For the First Year:

$40,000,000

 

For the Second Year:

$50,000,000

 

For the Third Year:

$55,000,000

 

 

17

--------------------------------------------------------------------------------




EXHIBIT A

(Option Agreement Terms)

 

The Option will be fully vested and exercisable from the date of grant until
expiration, subject to the Executive’s continuous employment with the Company.

 

The Executive may elect to exercise the Option (to the extent it has become
exercisable) in a cashless net exercise (resulting in delivery of a number of
shares having a value equal to the intrinsic value of the Option or portion
thereof exercised, less applicable withholding).

 

In the event of termination of the Term of Employment by the Company other than
for Cause, by the Executive for Good Reason, or by reason of death or Disability
of the Executive, the Option will remain exercisable until the earlier of the
first anniversary of the Employment Termination Date and the Option’s scheduled
expiration. In all other cases, the Option will terminate on the earlier of
termination of employment and the Option’s scheduled expiration.

 

The Option Agreement terms will not give rise to excise tax liability under
Section 409A of the Code.

 

18

--------------------------------------------------------------------------------




EXHIBIT B

(Form of Release Agreement)

 

19

--------------------------------------------------------------------------------




EXHIBIT B

RELEASE AND NON-DISPARGEMENT AGREEMENT

JOSEPH A. FALSETTI

KNOW ALL MEN BY THESE PRESENTS: That the undersigned, Joseph A. Falsetti
(“Executive”), on behalf of himself and his heirs, legal representatives,
successors and assigns, and each of them, for good and valuable consideration as
set forth in the Employment Agreement dated as of February __, 2007 between
Executive and Company (the “Employment Agreement”), does hereby unconditionally,
knowingly, and voluntarily release and forever discharge Ascendia Brands, Inc.,
a Delaware corporation (“Company”), and its present and former related
companies, subsidiaries and affiliates, and all of their present and former
executives, officers, directors, owners, shareholders, employees, agents, and
attorneys, including in their individual capacity, and each of its and their
successors and assigns (hereinafter collectively the “Released Parties”), from
any and all known or unknown claims, demands, actions or causes of action that
now exist or may arise in the future, based upon events occurring or omissions
on or before the date of the execution of this Release, including, but not
limited to any and all claims whatsoever pertaining in any way to Executive’s
employment at the Company or with any of the Released Parties or the termination
of Executive’s employment, including, but not limited to, any claims under: (1)
the Americans with Disabilities Act; the Family and Medical Leave Act; Title VII
of the Civil Rights Act; 42 U.S.C. Section 1981; the Older Workers Benefit
Protection Act; the Age Discrimination in Employment Act of 1967, as amended;
the Employee Retirement Income Security Act of 1974; the Civil Rights Act of
1866, 1871, 1964, and 1991; the Rehabilitation Act of 1973; the Equal Pay Act of
1963; the Vietnam Veteran’s Readjustment Assistance Act of 1974; the
Occupational Safety and Health Act; and the Immigration Reform and Control Act
of 1986; and any and all other federal, state or local laws, statutes,
ordinances, or regulations pertaining to employment, discrimination or pay; (2)
any state tort law theories under which an action could have been brought,
including, but not limited to, claims of negligence, negligent supervision,
training and retention or defamation; (3) any claims of alleged fraud and/or
inducement, including alleged inducement to enter into this Release; (4) any and
all other tort claims; (5) all claims for attorneys’ fees and costs; (6) all
claims for physical, mental, emotional, and/or pecuniary injuries, losses and
damages of every kind, including but not limited to earnings, punitive,
liquidated and compensatory damages, and employee benefits; (7) any and all
claims whatsoever arising under any of the Released Parties’ express or implied
contract or under any federal, state, or local law, ordinance, or regulation, or
the Constitution of New Jersey or of the United States; (8) any and all claims
whatsoever against any of the Released Parties for wages, bonuses, benefits,
fringe benefits, vacation pay, or other compensation or for any damages, fees,
costs, or benefits; and (9) any and all claims whatsoever to reinstatement
(collectively, the “Released Claims”); provided, however, that, notwithstanding
anything to the contrary contained herein, this Release shall not cover and the
Released Claims shall specifically exclude those rights and claims of Executive
directly or indirectly arising from or under or related to (A) any plans or
agreements relating to shares, interests or other securities of the Company, (B)
any obligation of the Company to provide benefits or payments under

 

B-1

--------------------------------------------------------------------------------




Section 5 of the Employment Agreement; (C) any indemnification and/or
contribution agreements, claims or rights that Executive might have against or
with the Company (or its predecessor) and/or any other Released Parties, (D) the
Consolidated Omnibus Budget Reconciliation Act (COBRA), (E) any profit-sharing
and/or retirement plans or benefits in which Executive has vested rights, or (F)
any rights to assert any defenses in any action or proceeding. Executive also
intends that this Release operate as a waiver of all unknown claims of the type
being released hereunder.

Executive acknowledges that he has been given the opportunity to review and
consider this Release for twenty-one (21) days from the date he received a copy.
If he elects to sign before the expiration of the twenty-one (21) days,
Executive acknowledges that he will have chosen, of his own free will without
any duress, to waive his right to the full twenty-one (21) day period.

Executive may revoke this Release after signing it by giving written notice to
________________, within seven (7) days after signing it. This Release, provided
it is not revoked, will be effective on the eighth (8th) day after execution.

Executive acknowledges that he has been advised to consult with an attorney
prior to signing this Release.

Executive is signing this Release knowingly, voluntarily and with full
understanding of its terms and effects. Executive is signing this Release of his
own free will without any duress, being fully informed and after due
deliberation. Executive voluntarily accepts the consideration provided to him
for the purpose of making full and final settlement of all claims referred to
above. This Release shall be governed by and construed in accordance with the
laws of the State of New Jersey.

IN WITNESS WHEREOF, Executive has duly executed this Release effective as of
_____________, 20__.

EXECUTIVE:

 

________________________

Name: Joseph A. Falsetti

 

AGREED:

ASCENDIA BRANDS, INC.

 

By:

_______________________________

 

Its:_____________________________

 

B-2

--------------------------------------------------------------------------------